--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.2
 
SECURITY AGREEMENT
 


 
SECURITY AGREEMENT, dated as of July 28, 2011, between ULURU Inc., a Nevada
corporation, (the "Company"), and Kerry P. Gray (hereinafter, the "Lender").
 
WHEREAS, the Company has entered into a Secured Convertible Subordinated Note
dated as of July 28, 2011 (as amended and in effect from time to time, the
"Credit Agreement"), with the Lender, pursuant to which the Lender made a loan
to the Company; and
 
WHEREAS, it is a condition precedent to the Lender's making the loan to the
Company under the Credit Agreement that the Company execute and deliver to the
Lender a security agreement in substantially the form hereof; and
 
WHEREAS, the Company wishes to grant a security interest in favor of the Lender
as herein provided;
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Definitions.  All capitalized terms used herein without definitions shall
have the respective meanings provided therefor in the Credit Agreement.  The
term "State", as used herein, means the State of Texas.  The term "Obligations",
as used herein, means all of the indebtedness, obligations and liabilities of
the Company to the Lender, due or to become due, now existing or hereafter
arising under or in respect of the Credit Agreement.
 
2. Grant of Security Interest.
 
2.1. Grant; Collateral Description.  The Company hereby grants to the Lender, to
secure the payment and performance in full of all of the Obligations, a security
interest in and pledges and assigns to the Lender the following properties,
assets and rights of the Company, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof (all of the
same being hereinafter called the "Collateral"): all inventory, capital
equipment and accounts receivable.
 
3. Authorization to File Financing Statements.  The Company hereby irrevocably
authorizes the Lender at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction any financing statements and
amendments thereto with respect to the Collateral.
 

 
 

--------------------------------------------------------------------------------

 

 
 
4. Other Actions as to any and all Collateral.  The Company further agrees, upon
request of the Lender and at the Lender’s option, to take any and all other
actions as the Lender may determine to be necessary or useful for the
attachment, perfection and first priority of, and the ability of the Lender to
enforce, the Lender’s security interest in any and all of the Collateral.
 
5. Covenants Concerning Company’s Legal Status.  The Company covenants with the
Lender as follows: (a) without providing at least 30 days prior written notice
to the Lender, the Company will not change its name, its place of business or,
if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if the Company does not
have an organizational identification number and later obtains one, the Company
will forthwith notify the Lender of such organizational identification number,
and (c) the Company will not change its type of organization, jurisdiction of
organization or other legal structure.
 
6. Representations and Warranties Concerning Collateral, Etc.  The Company
further represents and warrants to the Lender that the Company is the owner of
the Collateral, free from any right or claim of any person or any adverse lien,
security interest or other encumbrance, except for the security interest created
by this Agreement.
 
7. Covenants Concerning Collateral, Etc.  The Company further covenants with the
Lender that the Company will not remove the Collateral from its location,
without providing at least 30 days prior written notice to the Lender, (b)
except for the security interest herein granted, the Company shall be the owner
the Collateral free from any right or claim of any other person or any lien,
security interest or other encumbrance, and the Company shall defend the same
against all claims and demands of all persons at any time claiming the same or
any interests therein adverse to the Lender, (c) the Company shall not pledge,
mortgage or create, or suffer to exist any right of any person in or claim by
any person to the Collateral, or any security interest, lien or other
encumbrance in the Collateral in favor of any person, (d) the Company will keep
the Collateral in good order and repair and will not use the same in violation
of law or any policy of insurance thereon, (e) the Company will permit the
Lender, or its designee, to inspect the Collateral at any reasonable time,
wherever located, (f) the Company will pay promptly when due all taxes,
assessments, governmental charges and levies upon the Collateral or incurred in
connection with the use or operation of the Collateral or incurred in connection
with this Agreement and (g) the Company will not sell or otherwise dispose, or
offer to sell or otherwise dispose, of the Collateral or any interest therein
except for (i) sales and leases of inventory in the ordinary course of business
and (ii) so long as no Event of Default has occurred and is continuing, sales or
other dispositions of obsolescent items of equipment consistent with past
practices.
 

 
 

--------------------------------------------------------------------------------

 



 
8. Collateral Protection Expenses; Preservation of Collateral.
 
8.1. Expenses Incurred by Lender.  In the Lender’s discretion, the Lender may
discharge taxes and other encumbrances at any time levied or placed on any of
the Collateral, make repairs thereto and pay any necessary filing fees or
insurance premiums, in each case if the Company fails to do so.  The Company
agrees to reimburse the Lender on demand for all expenditures so made.  The
Lender shall have no obligation to the Company to make any such expenditures,
nor shall the making thereof be construed as a waiver or cure of any Default or
Event of Default.
 
8.2. Lender's Obligations and Duties.  Anything herein to the contrary
notwithstanding, the Company shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
the Company thereunder.  The Lender shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Agreement or the receipt by the Lender of any payment relating to any of the
Collateral, nor shall the Lender be obligated in any manner to perform any of
the obligations of the Company under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Lender in respect of the Collateral or as to the sufficiency of
any performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to the Lender or to which
the Lender may be entitled at any time or times.  The Lender's sole duty with
respect to the custody, safe keeping and physical preservation of the Collateral
in its possession, under §9-207 of the Uniform Commercial Code of the State or
otherwise, shall be to deal with such Collateral in the same manner as the
Lender deals with similar property for its own account.
 
9. Notification to Account Debtors and Other Persons Obligated on
Collateral.  If an Event of Default shall have occurred and be continuing, the
Company shall, at the request and option of the Lender, notify account debtors
and other persons obligated on any of the Collateral of the security interest of
the Lender in any account and that payment thereof is to be made directly to the
Lender or to any financial institution designated by the Lender as the Lender's
agent therefor, and the Lender may itself, if an Event of Default shall have
occurred and be continuing, without notice to or demand upon the Company, so
notify account debtors and other persons obligated on Collateral.  After the
making of such a request or the giving of any such notification, the Company
shall hold any proceeds of collection of accounts and other Collateral received
by the Company as trustee for the Lender without commingling the same with other
funds of the Company and shall turn the same over to the Lender in the identical
form received, together with any necessary endorsements or assignments.  The
Lender shall apply the proceeds of collection of accounts, instruments and other
Collateral received by the Lender to the Obligations, such proceeds to be
immediately credited after final payment in cash or other immediately available
funds of the items giving rise to them.
 

 
 

--------------------------------------------------------------------------------

 

 
 
10. Power of Attorney.
 
10.1. Appointment and Powers of Lender.  The Company hereby irrevocably
constitutes and appoints the Lender and any officer or agent thereof, with full
power of substitution, as its true and lawful attorneys-in-fact with full
irrevocable power and authority in the place and stead of the Company or in the
Lender's own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or useful to accomplish the purposes of this
Agreement and, without limiting the generality of the foregoing, hereby gives
said attorneys the power and right, on behalf of the Company, without notice to
or assent by the Company, to do the following:
 
(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any relevant
jurisdiction and as fully and completely as though the Lender were the absolute
owner thereof for all purposes, and to do, at the Company's expense, at any
time, or from time to time, all acts and things which the Lender deems necessary
or useful to protect, preserve or realize upon the Collateral and the Lender's
security interest therein, in order to effect the intent of this Agreement, all
no less fully and effectively as the Company might do, including the execution,
delivery and recording, in connection with any sale or other disposition of any
Collateral, of the endorsements, assignments or other instruments of conveyance
or transfer with respect to such Collateral; and
 
(b) to the extent that the Company’s authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Company's signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Lender may deem appropriate and
to execute in the Company's name such financing statements and amendments
thereto and continuation statements which may require the Company's signature.
 
10.2. Ratification by Company.  To the extent permitted by law, the Company
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof.  This power of attorney is a power coupled with an interest and
is irrevocable.
 
10.3. No Duty on Lender.  The powers conferred on the Lender hereunder are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. The Lender shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to the Company for any act or failure to act, except for
the Lender's own gross negligence or willful misconduct.
 

 
 

--------------------------------------------------------------------------------

 

 
 
11. Rights and Remedies.  If an Event of Default shall have occurred and be
continuing, the Lender, without any other notice to or demand upon the Company,
shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the Uniform Commercial Code of the State or any other relevant
jurisdiction and any additional rights and remedies as may be provided to a
secured party in any jurisdiction in which Collateral is located, including the
right to take possession of the Collateral, and for that purpose the Lender may,
so far as the Company can give authority therefor, enter upon any premises on
which the Collateral may be situated and remove the same therefrom.  The Lender
may in its discretion require the Company to assemble all or any part of the
Collateral at such location or locations within the jurisdiction(s) of the
Company's principal office(s) or at such other locations as the Lender may
reasonably designate.  Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Lender shall give to the Company at least five (5) Business Days
prior written notice of the time and place of any public sale of Collateral or
of the time after which any private sale or any other intended disposition is to
be made.  The Company hereby acknowledges that five (5) Business Days prior
written notice of such sale or sales shall be reasonable notice.  In addition,
the Company waives any and all rights that it may have to a judicial hearing in
advance of the enforcement of any of the Lender's rights and remedies hereunder,
including its right following an Event of Default to take immediate possession
of the Collateral and to exercise its rights and remedies with respect thereto.
 
12. Standards for Exercising Rights and Remedies.  To the extent that applicable
law imposes duties on the Lender to exercise remedies in a commercially
reasonable manner, the Company acknowledges and agrees that it is not
commercially unreasonable for the Lender (a) to fail to incur expenses
reasonably deemed significant by the Lender to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Company, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Lender against risks of loss, collection or
disposition of Collateral or to provide to the Lender a guaranteed return from
the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Lender, to obtain the services of brokers, investment
bankers, consultants and other professionals to assist the Lender in the
collection or disposition of any of the Collateral.  The Company acknowledges
that the purpose of this §12 is to provide non-exhaustive indications of what
actions or omissions by the Lender would fulfill the Lender’s duties under the
Uniform Commercial Code of the State or any other relevant jurisdiction in the
Lender’s exercise of remedies against the Collateral and that other actions or
omissions by the Lender shall not be deemed to fail to fulfill such duties
solely on account of not being indicated in this §12.  Without limitation upon
the foregoing, nothing contained in this §12 shall be construed to grant any
rights to the Company or to impose any duties on the Lender that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this §12.
 
13. No Waiver by Lender, etc.  The Lender shall not be deemed to have waived any
of its rights and remedies in respect of the Obligations or the Collateral
unless such waiver shall be in writing and signed by the Lender.  No delay or
omission on the part of the Lender in exercising any right or remedy shall
operate as a waiver of such right or remedy or any other right or remedy.  A
waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion.  All rights and remedies of the Lender
with respect to the Obligations or the Collateral, whether evidenced hereby or
by any other instrument or papers, shall be cumulative and may be exercised
singularly, alternatively, successively or concurrently at such time or at such
times as the Lender deems expedient.
 
14. Suretyship Waivers by Company.  The Company waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description.  With respect to both the
Obligations and the Collateral, the Company assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Lender may deem advisable.  The Lender shall have no
duty as to the collection or protection of the Collateral or any income
therefrom, the preservation of rights against prior parties, or the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
herein.  The  Company further waives any and all other suretyship defenses.
 

 
 

--------------------------------------------------------------------------------

 



 


 
15. Marshaling.  The Lender shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.  To the extent that
it lawfully may, the Company hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of the Lender's rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Company hereby irrevocably waives the benefits
of all such laws.
 
16. Proceeds of Dispositions; Expenses.  The Company shall pay to the Lender on
demand any and all expenses, including reasonable attorneys' fees and
disbursements, incurred or paid by the Lender in protecting, preserving or
enforcing the Lender's rights and remedies under or in respect of any of the
Obligations or any of the Collateral.  After deducting all of said expenses, the
residue of any proceeds of collection or sale or other disposition of Collateral
shall, to the extent actually received in cash, be applied to the payment of the
Obligations in such order or preference as the Lender may determine, proper
allowance and provision being made for any Obligations not then due.  Upon the
final payment and satisfaction in full of all of the Obligations and after
making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the
Uniform Commercial Code of the State, any excess shall be returned to the
Company.  In the absence of final payment and satisfaction in full of all of the
Obligations, the Company shall remain liable for any deficiency.
 
17. Governing Law; Consent to Jurisdiction.  THIS AGREEMENT IS INTENDED TO TAKE
EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.  The Company agrees that any
action or claim arising out of any dispute in connection with this Agreement,
any rights or obligations hereunder or the performance or enforcement of such
rights or obligations may be brought in the courts of the State of Texas or any
federal court sitting therein and consents to the non-exclusive jurisdiction of
such court and to service of process in any such suit being made upon the
Company by mail at the address specified in the Credit Agreement.  The Company
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
court.
 

 
 

--------------------------------------------------------------------------------

 



 


 
18. Waiver of Jury Trial.  THE COMPANY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OR
ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS.  Except as prohibited by law, the
Company waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages.  The Company certifies that neither the Lender nor any representative,
agent or attorney of the Lender has represented, expressly or otherwise, that
the Lender would not, in the event of litigation, seek to enforce the foregoing
waivers or other waivers contained in this Agreement.
 
19. Miscellaneous.  The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of the
Lender and its successors and assigns.  If any term of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity of all other terms
hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein.  The Company acknowledges receipt of a copy of
this Agreement.
 
IN WITNESS WHEREOF, intending to be legally bound, the Company has caused this
Agreement to be duly executed as of the date first above written.
 


ULURU INC.
           
By:
 
/s/ Terrance K. Wallberg
   
Name:
Terrance K. Wallberg
 
Title:
Vice President & Chief Financial Officer







LENDER:
           
By:
 
/s/ Kerry P. Gray
   
Name:
Kerry P. Gray
 
Title:
Individual



 

 
 

--------------------------------------------------------------------------------

 
